--------------------------------------------------------------------------------

MANAGEMENT CONSULTANT AGREEMENT

THIS AGREEMENT is made effective as of the 1st day of December, 2007.

AMONG:

CANYON COPPER CORP., a Nevada corporation, having its head
office at Suite 408 – 1199 West Pender Street, Vancouver, British
Columbia, Canada V6E 2R1

(the "Company")

OF THE FIRST PART

AND:

AINSWORTH-JENKINS HOLDINGS INC. a corporation having an
address at 1377 Fernwood Crescent, North Vancouver, British
Columbia, Canada V7P 1K6

(the "Consultant")

OF THE SECOND PART

AND:

BENJAMIN AINSWORTH, having a residential address at 1377
Fernwood Crescent, North Vancouver, British Columbia, Canada
V7P 1K6

("Ainsworth")

OF THE THIRD PART

WHEREAS:

A.       The Company is engaged in the business of mineral exploration.

B.       Ainsworth is an employee of the Consultant.

C.       The Company desires to retain the Consultant as a consultant to provide
the services of Ainsworth to act as President and Secretary of the Company and
to provide consultant services to the Company on the terms and subject to the
conditions of this Agreement.

D.       The Consultant has agreed to provide the services of Ainsworth to act
as President and Secretary of the Company and Ainsworth has agreed to provide
his consultant services to the Company as an employee of the Consultant on the
terms and subject to the conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and

--------------------------------------------------------------------------------

2

sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

1. DEFINITIONS

1.1       The following terms used in this Agreement shall have the meaning
specified below unless the context clearly indicates the contrary:

  (a)

"Consultant Fee" shall mean the consultant fee payable to the Consultant at the
rate set forth in Section 5.1; and

        (b)

"Term" shall mean the term of this Agreement beginning on the Effective Date and
ending on the close of business on the date of the termination of this
Agreement.


2. ENGAGEMENT AS A CONSULTANT

2.1       The Company hereby engages the Consultant as a consultant to provide
the services of Ainsworth in accordance with the terms and conditions of this
Agreement. The Consultant hereby accepts such engagement and Ainsworth hereby
agrees to provide his services to the Company, as an employee of the Consultant,
in order to enable the Consultant to provide the consultant services in
accordance with the terms and conditions of this Agreement.

3. TERM OF THIS AGREEMENT

3.1       The term of this Agreement shall become effective and begin as of the
Effective Date, and shall continue until the close of business on November 30,
2009, unless this Agreement is earlier terminated in accordance with the terms
of this Agreement or extended by the Board of Directors of the Company.

4. CONSULTING SERVICES

4.1       Ainsworth agrees to act as President and Secretary of the Company and
to perform the following services and undertake the following responsibilities
and duties to the Company to be provided by the Consultant and Ainsworth as
consulting services (the "Consulting Services"):

  (a)

exercising general direction and supervision over the business affairs of the
Company;

        (b)

providing overall direction to the management of the Company;

        (c)

reporting directly to Board of Directors of Company; and

        (d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board of Directors
of the Company in the Consultant’s capacity as President and Secretary, provided
such duties are within the scope of the Company’s business and implementation of
the Company’s business plan.

4.2       Ainsworth shall devote such attention and energies to the business
affairs of the Company as may be reasonably necessary for the discharge of his
duties as President and

--------------------------------------------------------------------------------

3

Secretary, provided, however, that Ainsworth may engage in reasonable investment
and other personal activities that do not interfere with him or the Consultant's
obligations hereunder.

4.3       The Consultant and Ainsworth will at all times be an independent
contractor and neither the Consultant nor Ainsworth will be deemed to be an
employee of the Company.

5. CONSULTANT FEE

5.1       During the term of this Agreement, the Company shall pay the
Consultant a consultant fee in consideration of the provision of the Consulting
Services equal $5,000 CDN per month (the "Consultant Fee").

5.2       The Consultant Fee shall be payable by the Company to the Consultant
on the first business day of each month during the term of the Agreement.

5.3       The Company may cease payment of the Consultant Fee to the Consultant
if Ainsworth fails to provide the Consulting Services to the Company.

6. STOCK OPTIONS

6.1       Ainsworth may be granted, subject to the approval of the Company’s
Board of Directors, incentive stock options to purchase shares of the Company’s
common stock in such amounts and at such times as the Board of Directors of the
Company, in their absolute discretion, may from time to time determine.

7. REIMBURSEMENT OF EXPENSES

7.1       The Company will pay to the Consultant and Ainsworth, in addition to
the Consultant Fee, the reasonable travel and promotional expenses and other
specific expenses incurred by the Consultant and Ainsworth in provision of the
Consulting Services, provided the Consultant and Ainsworth has obtained the
prior written approval of the Company.

8. TERMINATION

8.1       The Company may terminate this Agreement: (i) at any time on thirty
days notice; or (ii) without notice upon the occurrence of any of the following
events of default (each an “Event of Default”):

  (a)

the Consultant’s or Ainsworth’s commission of an act of fraud, theft or
embezzlement or other similar willful misconduct;

        (b)

the neglect or breach by the Consultant or Ainsworth of their material
obligations or agreements under this Agreement;

        (c)

the Consultant’s or Ainsworth’s refusal to follow lawful directives of the Board
of Directors of the Company; or

        (d)

Ainsworth being unwilling or unable to perform the services to be performed by
the Consultant under the terms of this Agreement,


--------------------------------------------------------------------------------

4

provided that notice of the Event of Default has been delivered to the
Consultant and Ainsworth and provided the Consultant and Ainsworth has failed to
remedy the default within thirty days of the date of delivery of notice of the
Event of Default.

8.2       The Consultant may terminate this Agreement at any time upon ninety
days’ notice.

8.3       On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.

9. PROPRIETARY INFORMATION AND DEVELOPMENTS

9.1       The Consultant and Ainsworth will not at any time, whether during or
after the termination of this Agreement for any reason, reveal to any person or
entity any of the trade secrets or confidential information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential, except as may be
required in the ordinary course of performing the Consulting Services to the
Company, and the Consultant and Ainsworth shall keep secret such trade secrets
and confidential information and shall not use or attempt to use any such
secrets or information in any manner which is designed to injure or cause loss
to the Company. Trade secrets or confidential information shall include, but not
be limited to, the Company's financial statements and projections, expansion
proposals, property acquisition opportunities and business relationships with
banks, lenders and other parties not otherwise publicly available.

10. RELIEF

10.1       The Consultant and Ainsworth hereby expressly acknowledge that any
breach or threatened breach by the Consultant or Ainsworth of any of the terms
set forth in Section 9 of this Agreement may result in significant and
continuing injury to the Company, the monetary value of which would be
impossible to establish, and any such breach or threatened breach will provide
the Company with any and all rights and remedies to which it may be entitled
under the law, including, but not limited to, injunctive relief or other
equitable remedies.

11. PARTIES BENEFITED; ASSIGNMENTS

11.1       This Agreement shall be binding upon, and inure to the benefit of,
the Consultant and Ainsworth, his heirs and his personal representative or
representatives, and upon the Company and its successors and assigns. Neither
this Agreement nor any rights or obligations hereunder may be assigned by the
Consultant or Ainsworth and the Consultant shall not be entitled to substitute
any other person to perform the services in substitution for Ainsworth.

12. NOTICES

12.1       Any notice required or permitted to be given under this Agreement
shall be in writing and may be delivered personally or by telex or telecopier,
or by prepaid registered post addressed to the parties at the above-mentioned
addresses or at such other address of which notice may be given by either of
such parties. Any notice shall be deemed to have been received, if personally
delivered or by telex or telecopier, on the date of delivery and, if mailed as
aforesaid, then on the seventh business day after and excluding the day of
mailing.

--------------------------------------------------------------------------------

5

13. GOVERNING LAW

13.1       This Agreement shall be governed by and construed in accordance with
the laws of the Sate of Nevada and each party hereto adjourns to the
jurisdiction of the courts of the State of Nevada.

14. REPRESENTATIONS AND WARRANTIES

14.1       The Consultant and Ainsworth represent and warrant to the Company
that (a) the Consultant and Ainsworth are under no contractual or other
restriction which is inconsistent with the execution of this Agreement, the
performance of their duties hereunder or other rights of Company hereunder, and
(b) the Consultant and Ainsworth are under no physical or mental disability that
would hinder the performance of their duties under this Agreement.

15. MISCELLANEOUS

15.1       This Agreement contains the entire agreement of the parties relating
to the subject matter hereof.

15.2       This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

15.3       No modification or amendment of this Agreement shall be valid unless
in writing and signed by or on behalf of the parties hereto.

15.4       A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

15.5       This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

15.6       The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

15.7       The Consultant and Ainsworth acknowledge and agree that O'Neill Law
Group PLLC has acted solely as legal counsel for the Company and that the
Consultant and Ainsworth have been advised to obtain independent legal advice
prior to execution of this Agreement.

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

6

15.8       This Agreement may be executed in one or more counterparts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

CANYON COPPER CORP.
by its authorized signatory:

/s/ Kurt Bordian   KURT BORDIAN, Chief Financial Officer  

AINSWORTH-JENKINS HOLDINGS INC.
by its authorized signatory:

/s/ Benjamin Ainsworth   BENJAMIN AINSWORTH, President  


SIGNED, SEALED AND DELIVERED     BY BENJAMIN AINSWORTH     in the presence of:  
        /s/ Linda Hay   /s/ Benjamin Ainsworth Signature   BENJAMIN AINSWORTH  
    Linda Hay     Name           408 – 1199 W. Pender St.     Address          
Vancouver, BC V6E 2R1    


--------------------------------------------------------------------------------